Affirmed by unpublished by PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian Marvin appeals from the district court’s order affirming the bankruptcy court’s order dismissing his complaint in which he sought a determination that his debt for attorney fees ordered in a state court proceeding was dischargeable in his bankruptcy case. The bankruptcy court dismissed the complaint based on res judicata because the state court had determined that the debt was a domestic support obligation and therefore not dis-chargeable. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marvin v. Marvin, Nos. 3:08-cv-00695-RLW; 08-03071-KRH, 2009 WL 152314 (E.D.Va. Jan. 21, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.